                                                                     United States District Court
                                                                       Southern District of Texas

                                                                          ENTERED
                                                                         March 06, 2020
                   IN THE UNITED STATES DISTRICT COURT                 David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION



ROY WILLIAMS, TDCJ #828343,             §
                                        §
                   Petitioner,          §
                                        §
v.                                      §         CIVIL ACTION NO. H-20-0708
                                        §
TEXAS COURT OF CRIMINAL                 §
APPEALS,                                §
                                        §
                   Respondent.          §




                       MEMORANDUM OPINION AND ORDER



        State inmate Roy Williams (TDCJ #828343) has filed a "Petition
for Writ of Mandamus" under 28 u.s.c.         §    1361 ("Petition") (Docket
Entry No. 1) against the Texas Court of Criminal Appeals.                Because
Williams is a prisoner who has not paid the filing fee, the court
is required to scrutinize the pleadings and dismiss the action, in
whole    or   in   part,   if   it    determines    that   the   complaint          is

"frivolous, malicious, or fails to state a claim upon which relief
may be granted" or "seeks monetary relief from a defendant who is
immune from such relief."              28 U.S.C.     §   1915A(b);   28 U.S.C.
§ 1915(e)(2)(B). After considering all of the pleadings, the court
concludes that this case             will be dismissed for the reasons
explained below.
                                I.   Background

     Williams explains that he was prosecuted in the 179th District
Court of Harris County, Texas, in Cause No. 741,386, but that a
mistrial was declared in that case in October of 1997 due to a hung
jury.1         Williams was re-tried and convicted in 1998, and the
conviction was affirmed on appeal.2          Public records reflect that
Williams was convicted of capital murder and sentenced to life in
prison.        See Williams v. State, No. 01-98-00155-CR, 1999 WL 430812

(Tex. App. - June 10, 1999, no pet.).
     Williams contends that he filed a state habeas application,
which was denied without a written order by the Texas Court of
Criminal Appeals on August 16, 2000.3         Williams contends that the
denial of relief was "contrary to established United States Supreme
Court precedent." 4       Williams, who alleges that he is unlawfully
restrained by the State of Texas in violation of his constitutional
rights, seeks a writ of mandamus to compel the Texas Court of
Criminal Appeals to "correct it's earlier mistake." 5



     1
      Petition, Docket Entry No. 1, p. 1.        For purposes of
identification, all page numbers refer to the pagination imprinted
by the court's electronic filing system, CM/ECF.
     2
         Id. at 2 (referencing Appeal No. 01-98-00155-CR).
     3
         Id. (referencing Ex parte Williams, No. 41,123-03).
     4
         Id.


                                      -2-
                                II.   Discussion

     Williams seeks relief under the federal mandamus statute,
which    provides       that   district     courts   shall    have      "original
jurisdiction of any action in the nature of mandamus to compel an
officer or employee of the United States or any agency thereof to

perform a duty owed to the plaintiff."               28   u.s.c.   §   1361.   The
Texas Court of Criminal Appeals is a state agency that is not
operated by officers or employees of the United States. This court
may not grant injunctive relief or issue federal writs of mandamus
to direct state officials in the performance of their duties. See
Moye v. Clerk. DeKalb County Superior Court, 474 F.2d 1275, 1275-76
(5th Cir. 1973).
     Accordingly, the Petition will be dismissed pursuant to 28
U.S.C.   §   1915A(b)    as frivolous. 6     See Johnson v. Bigelow,           239
F. App'x 865, 865-66 (5th Cir. 2007) (per curiam) (affirming the
dismissal as frivolous of a prisoner's request for injunctive

relief against a state judge because "the federal courts have no
authority to direct state courts or their judicial officers in the


     6
      To the extent that Williams seeks relief from a state court
judgment of conviction, his claims are governed by the federal
habeas corpus statute found at 28 U.S.C. § 2254. The court does
not re-characterize his Petition as a habeas corpus action,
however, because court records show that Williams has already made
more than one unsuccessful attempt to challenge his state court
conviction on federal habeas review.    See Williams v. Cockrell,
Civil No. H-00-3131 (S.D. Tex. Feb. 23, 2002) (dismissing the
habeas petition with prejudice on the merits); Williams v. Davis,
Civil No. H-19-4045 (S.D. Tex. Nov. 9, 2019) (dismissing the
petition without prejudice as an unauthorized successive
application).
                                      -3-
performance of their duties"); Gowan v. Keller, 471 F. App'x 288,

289 (5th Cir. 2012) (per curiam) (affirming dismissal as frivolous
of a petition for a writ of mandamus seeking a federal court order
compelling judges with the Texas Court of Criminal Appeals to take
action in connection with a state habeas proceeding).7


                      III.   Conclusion and Order

     Based on the foregoing, it is ORDERED that the Petition for

Writ of Mandamus filed by Roy Williams (TDCJ #828343) (Docket Entry

No. 1) is DISMISSED with prejudice pursuant to 28 U.S.C. § 1915A(b)

as frivolous.

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the petitioner.      The Clerk will also send a

copy to   (1)   the TDCJ - Office of the General Counsel,    Capitol

Station, P.O. Box 13084, Austin, Texas 78711, Fax: 512-936-2159;

and (2) the Three Strikes List at Three_Strikes@txs.uscourts.gov.

     SIGNED at Houston, Texas, on this the 6th day of March, 2020.




                                               SIM LAKE
                                 SENIOR UNITED STATES DISTRICT JUDGE


     7
      The screening requirement found in the PLRA applies to
prisoner mandamus petitions, although the Fifth Circuit has
clarified that the filing fee requirement found in 28 U.S.C.
§ 1915(b) does not apply to mandamus actions such as this one,
which concern an underlying state court conviction, rather than a
civil rights violation of the sort actionable under 42 U.S.C.
§ 1983. See In re Stone, 118 F.3d 1032, 1034 (5th Cir. 1997).
                                  -4-
